Citation Nr: 1004502	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  08-06 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation for bilateral 
hearing loss greater than 50 percent from October 25, 2006 
to October 1, 2008.

2.  Entitlement to an evaluation for bilateral hearing loss 
greater than 30 percent, beginning October 1, 2008.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to July 
1973.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

Entitlement to service connection for a right knee 
disability was raised in a July 2009 private medical 
opinion, as were the issues of whether new and material 
evidence had been submitted to reopen the claims of diabetes 
mellitus type II and residuals of nose cancer.  Moreover, in 
testimony before the Board in August 2009, the claims of 
entitlement to service connection for peripheral vestibular 
disorder and service connection for Peyronie's disease, to 
include as due to his service-connected right inguinal 
herniorrhaphy, with erectile dysfunction, were raised.  
These issues have not been developed for appellate review 
and are therefore referred to the RO for appropriate 
disposition.  

This appeal has been advanced on the Board's docket.  
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2009).


FINDINGS OF FACT

1.  The March 2007 VA audiological examination shows Level 
VIII hearing acuity in the right ear and Level IX hearing 
acuity in the left ear.

2.  The June 2009 private audiological examination shows 
Level VII hearing acuity in the right ear and Level VIII 
hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 50 
percent for bilateral hearing loss from October 25, 2006 to 
October 1, 2008 have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100 (2009).

2.  The criteria for an evaluation of 50 percent, but no 
greater, for bilateral hearing loss from October 1, 2008 to 
July 29, 2009 have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2009).

3.  The criteria for an evaluation of 40 percent, but no 
greater, for bilateral hearing loss beginning July 29, 2009, 
have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).  Letters dated in December 
2006 and February 2007 satisfied the duty to notify 
provisions for the underlying issue of service connection 
for bilateral hearing loss after which the claim for service 
connection was adjudicated.  See 38 C.F.R. § 3.159; Kent v. 
Nicholson, 20 Vet. App. 1 (2006); Overton v. Nicholson, 20 
Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  In cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Thus, as the Veteran's claim for 
an increased initial disability rating, including 
entitlement to an extraschedular evaluation, was appealed 
directly from the initial rating assigned, no 


further action under section 5103(a) is required.  Goodwin 
v. Peake, 22 Vet. App. 128 (2008); See also Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Moreover, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination); see also Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006).  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA has also provided the Veteran with 
medical examinations addressing the etiology and current 
severity of the Veteran's bilateral hearing loss.  38 C.F.R. 
§ 3.159(c)(4).  The Board finds the March 2007 VA 
examination adequate for evaluation purposes.  The VA 
examiner reviewed the Veteran's claims file, discussed the 
Veteran's history, conducted an examination of the Veteran, 
elicited information from the Veteran concerning the 
functional aspects of his bilateral hearing loss, and 
provided a rationale for opinions provided.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate). 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 20 
Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 
at 493.  

The Veteran seeks a higher evaluation for his bilateral 
hearing loss and has offered his testimony and that of his 
spouse before the Board in August 2009.  They testified that 
his hearing impairment made it difficult for him to use the 
telephone 


and impacted his ability to drive.  In addition, the record 
shows that the Veteran had consistently reported to 
examiners and health care providers that he had great 
difficulty understanding normal conversational speech.  
Statements proffered by his spouse and nephew attest to the 
Veteran's inability to hear even with hearing aids, which 
made it difficult for him to ascertain customers' needs at 
work, especially over the telephone.   

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2009).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (2009).  In resolving this factual 
issue, the Board may only consider the specific factors as 
are enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994);  Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, this claim is based on the assignment of an initial 
rating for a disability following an initial award of 
service connection for that disability.  The rule 
articulated in Francisco does not apply to 


the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  
"Staged ratings" or separate ratings for separate periods of 
time may be assigned based on the facts found following the 
initial grant of service connection.  Id. at 126. 

The severity of hearing loss is determined by comparison of 
audiometric test results with specific criteria set forth at 
38 C.F.R. § 4.85, Diagnostic Codes 6100 through 6110 (2009).  
Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average 
hearing threshold level as measured by puretone audiometry 
tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  
The Schedule allows for such audiometric test results to be 
translated into a numeric designation ranging from Level I 
to Level XI, for profound deafness, in order to evaluate the 
degree of disability from bilateral service-connected 
defective hearing.  An examination for hearing impairment 
must be conducted by a state-licensed audiologist and must 
include a controlled speech discrimination test (Maryland 
CNC) and a puretone audiometry test.  Examinations are to be 
conducted without the use of hearing aids, however, the 
evaluations derived from the Schedule are intended to make 
proper allowance for improvement by hearing aids.  38 C.F.R. 
§ 4.85.

Service connection for bilateral hearing loss was granted by 
March 2007 rating decision and a 50 percent evaluation was 
assigned under 38 C.F.R. § 4.85, Diagnostic Code 6100, 
effective in October 2006.  The Veteran appealed the initial 
evaluation assigned.  In a July 2008 rating decision during 
the pendency of this appeal, the RO decreased the 
service-connected bilateral hearing loss evaluation to 30 
percent, effective in October 2008.  Fenderson v. West, 12 
Vet. App. at 126.

In March 2007, the Veteran underwent a VA audiological 
examination.  The report notes the Veteran's complaints of 
decreased hearing with functional impairment, such as 
missing parts of conversations and over the telephone.  On 
the authorized audiological evaluation, puretone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
75
70
80
LEFT
65
70
75
75
80

The puretone threshold average for the right ear was 67.5 
percent in the right ear and 75 percent in the left ear.  
Speech audiometry revealed speech recognition ability of 58 
percent in the right ear and of 50 percent in the left ear.  
The examiner diagnosed mild to severe sensorineural loss for 
the right ear and moderately severe to severe sensorineural 
loss for the left ear.  

A private audiologist reported in August 2007 found 
bilateral sensorineural hearing loss.  Although the 
accompanying audiological testings were in graphs, which are 
not in a format that is compatible with VA guidelines and 
although the audiologist interpreted the graphs, the average 
puretone thresholds were not reported and the speech 
recognition testing was not conducted using the Maryland 
CNC.  Accordingly, the Board finds that it may not use the 
results from this testing when evaluating the Veteran's 
current level of auditory impairment.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); Kelly v. Brown, 7 
Vet. App. 471 (1995).  Private audiological testing results 
presented in graph form dated in April, July, and September 
2008 may similarly not be used.  Id.  

A VA examination conducted in October 2008 shows pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
60
60
65
LEFT
45
55
65
65
80

The puretone threshold average for the right ear was 56 
percent in the right ear and 66 percent in the left ear.  
Speech audiometry revealed speech recognition ability of 


84 percent in the right ear and of 78 in the left ear.  The 
examiner diagnosed mild to severe sensorineural loss for the 
right and left ear.  The examiner stated that subjective 
factors were decreased ability to hear or understand, 
bilaterally.

In July 2009, the Veteran submitted results of private 
audiological examination conducted in June 2009, and 
provided waiver of jurisdiction of the RO for this evidence.  
See 38 C.F.R. § 19.37 (2009).  The results show the 
following pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
40
70
60
65
LEFT
X
55
70
65
80

The average puretone threshold for the right ear was 58.75 
percent in the right ear and 67.5 percent in the left ear.  
Speech audiometry revealed speech recognition ability of 56 
percent in the right ear and of 48 in the left ear.  The 
examiner stated that the Veteran had "great difficulty 
hearing normal conversation even with the hearing aids.  If 
the television is on or if he is at a restaurant with 
extraneous noises around him, he can't hear anything." 

Applying the March 2007 results to the Schedule reveals a 
numeric designation of Level VIII in the right ear and Level 
IX in the left ear.  See 38 C.F.R. § 4.85, Table VI, 
Diagnostic Code 6100.  Applying these findings to 38 C.F.R. 
§ 4.85, Table VII of the Schedule results in a 50 percent 
evaluation for bilateral hearing loss under Diagnostic Code 
6100.

In certain situations, the rating criteria provide for 
rating exceptional patterns of hearing impairment under the 
provisions of 38 C.F.R. § 4.86.  If the puretone threshold 
is greater than 55 decibels at each of four specified 
frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 
Hertz), or if the puretone threshold is 30 decibels or less 
at 1000 Hertz and simultaneously 70 decibels or more at 2000 
Hertz, VA must determine the Roman numeral designation for 
hearing impairment 


from either Table VI or Table VIa, whichever results in the 
higher numeral.  That numeral will then be elevated to the 
next highest numeral for consideration.  Each ear is 
evaluated separately.  38 C.F.R. § 4.86.  The March 2007 
audiological examination findings for the left ear show an 
exceptional pattern of hearing impairment.  However, 
applying Table VIa does not result in a higher numeric level 
designation.  Id.  Accordingly, a 50 percent evaluation, but 
no more, for the Veteran's bilateral hearing loss is shown 
by the March 2007 audiological examination.  

Applying the October 2008 results to the Schedule reveals a 
numeric designation of Level II in the right ear and Level 
IV in the left ear.  See 38 C.F.R. § 4.85, Table VI, 
Diagnostic Code 6100.  However, the October 2008 results for 
the left ear meet the criteria for an exceptional pattern of 
hearing impairment.  38 C.F.R. § 4.86.  Applying Table VIa 
to the October 2008 audiological findings for the left ear 
results in a numeric designation of Level V in the left ear.  
Id.  Applying these findings to 38 C.F.R. § 4.85, Table VII 
of the Schedule results in a 10 percent evaluation for 
bilateral hearing loss under Diagnostic Code 6100.  

Nevertheless, VA regulations stipulate that VA will handle 
cases affected by change of medical findings or diagnosis, 
so as to produce the greatest degree of stability of 
disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
38 C.F.R. § 3.344 (2009).  In this case, the Board finds 
that the speech recognition scores of the October 2008 
audiological examination are inconsistent with the findings 
of the speech recognitions scores of the audiological 
examinations both before and after.  As such, a reduction 
from a 50 percent evaluation to a 10 percent evaluation 
based on the October 2008 audiological examination is not 
warranted.  Id. 

The Board finds that the June 2009 audiological examination 
is sufficient and consistent with the medical evidence of 
record.  Applying the June 2009 audiological examination 
results to the Schedule reveals a numeric designation of 
Level VII in the right ear and Level VIII in the left ear.  
See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  The 
June 2009 audiological examination findings for 


the left ear show an exceptional pattern of hearing 
impairment.  38 C.F.R. § 4.86.  However, applying Table VIa 
does not result in a higher numeric level designation.  Id.  
Accordingly, applying the numeric designations of Level VII 
in the right ear and Level VIII in the left ear Table VII of 
38 C.F.R. § 4.85 results in a 40 percent evaluation, but no 
more, for bilateral hearing loss under Diagnostic Code 6100.

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Thus, based on the audiometric findings of record, 
and with consideration of 38 C.F.R. § 3.344 and staged 
ratings, an initial evaluation of 50 percent, but no more, 
for bilateral hearing loss is warranted effective from 
October 25, 2006 to July 29, 2009, and a 40 percent 
evaluation, but no more, is assigned for bilateral hearing 
loss beginning July 29, 2009, the date of receipt of the 
private audiological examination by VA.  

In the March 2007 VA examination report, as well as the July 
2009 private audiologist examination, the examiners noted 
the Veteran's complaints and discussed the functional 
impairment as a result of his service-connected bilateral 
hearing loss.  Thus, the Board finds the examinations 
conducted in this matter to be sufficient to determine the 
severity of the Veteran's bilateral hearing loss.  Martinak 
v. Nicholson, 21 Vet. App. 447, 455-56 (2007) (finding that 
the VA audiologist must describe the functional effects of a 
hearing loss disability in the examination report); see also 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the 
Veteran has neither advanced an argument that the 
audiological examinations were deficient in any respect, nor 
that he was prejudiced thereby.

In considering the Veteran's claim, the Board has also 
considered whether referral for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2009) is appropriate.  An extra-schedular evaluation is for 
consideration where a service-connected disability presents 
an exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of 
the regular schedular standards.  Floyd v. 


Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual 
disability picture occurs where the diagnostic criteria do 
not reasonably describe or contemplate the severity and 
symptomatology of the Veteran's service- connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008) 
(aff'd, 572 F.3d 1366 (2009).  If there is an exceptional or 
unusual disability picture, the Board must then consider 
whether the disability picture exhibits other factors such 
as marked interference with employment and frequent periods 
of hospitalization.  Thun, 22 Vet. App. at 115-116.  When 
those two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating.  
Otherwise, the schedular evaluation is adequate, and 
referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 
Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  As 
demonstrated by the evidence of record, the Veteran's 
hearing loss disability in the March 2007 VA audiological 
examination was manifested by Level VIII hearing acuity in 
the right ear and Level IX hearing acuity in the left ear.  
The June 2009 private audiological examination shows Level 
VII hearing acuity in the right ear and Level VIII hearing 
acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI.  
When comparing this with the hearing acuity contemplated by 
the Schedule, the Board finds that the schedular evaluations 
regarding the Veteran's bilateral hearing loss disability 
are not inadequate.  Ratings are provided for certain 
audiological findings but the medical evidence reflects that 
those findings are not present in this case.  Moreover, the 
rating criteria for rating exceptional patterns of hearing 
impairment have been considered in this case.  38 C.F.R. § 
4.86.  Therefore, the schedular evaluations are adequate and 
no referral is required.  See 38 C.F.R. § 4.85; see also 
VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

The assignment of a 50 percent evaluation prior to July 29, 
2009 and of 40 percent beginning July 29, 2009 is warranted.  
However, there is no other medical evidence of record that 
would support an initial rating in excess of 50 percent 
prior to July 29, 2009, and in excess of 40 percent 
beginning July 29, 2009.  See 38 C.F.R. § 3.344; see also 
Fenderson, 12 Vet. App. at 126.  As the preponderance of the 


evidence is against the disability evaluations assigned 
herein for bilateral hearing loss, doctrine of reasonable 
doubt is not for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

An initial evaluation greater than 50 percent from October 
25, 2006 to October 1, 2008, for bilateral hearing loss is 
denied.

An evaluation of 50 percent from October 1, 2008 to July 29, 
2009, for bilateral hearing loss is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.

An evaluation of 40 percent beginning July 29, 2009, for 
bilateral hearing loss is granted, subject to the laws and 
regulations governing the award of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


